In an action to recover on a money judgment, the defendant appeals from so much of an order of the Supreme Court, Queens County (Di Tucci, J.), dated May 3, 1994, as, inter alia, denied his motion to dismiss the complaint pursuant to CPLR 3211 (a) (5), (7), and (8).
Ordered that the order is affirmed insofar as appealed from, with costs.
Contrary to the defendant’s contentions, the causes of actions set forth in the complaint were sufficiently particular to give the parties notice of the transactions or occurrences intended to be proved and the material elements of each cause of action (see, CPLR 3103). Moreover, the complaint is pleaded in sufficient detail to meet the requirements of CPLR 3016 (b) (see, Moore Adv. Agency v Shapiro, 124 AD2d 696). We further conclude that under the facts of this case, the plaintiff’s cause of action did not accrue until 1993, when the plaintiff obtained a judgment and execution thereof returned unsatisfied (see, Buttles v Smith, 281 NY 226). Accordingly, the action was not time-barred pursuant to CPLR 213.
We have reviewed the defendant’s remaining contentions and conclude that they are without merit. Mangano, P. J., O’Brien, Ritter, Pizzuto and Florio, JJ., concur.